FILED
                            NOT FOR PUBLICATION                              OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30303

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00101-EJL

  v.
                                                 MEMORANDUM *
ANDREI MIREL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Andrei Mirel appeals from the 38-month sentence imposed following his

guilty-plea conviction to improper entry by an alien, in violation of 8 U.S.C.

§ 1325(a); use of a false or altered passport, in violation of 18 U.S.C. § 1543; and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
wire fraud, in violation of 18 U.S.C. § 1343. We dismiss.

      Mirel contends that the district erred by relying on the presentence report,

rather than the parties’ stipulation, to determine the loss amount under U.S.S.G.

§ 2B1.1(b)(1), and by imposing a substantively unreasonable sentence. We are

precluded from reaching the merits of Mirel’s claim by a valid appeal waiver. See

United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009). Contrary to Mirel’s

contention, the district court did not impose a sentence that exceeds the advisory

Sentencing Guidelines range as determined by the court that would trigger one of

the appeal waiver exceptions set forth in the plea agreement.

      DISMISSED.




                                          2                                    11-30303